Exhibit 10.11

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into this 1st
day of February, 2011 by and between the Federal Home Loan Bank of Atlanta
(hereinafter, the “Bank”), and W. Wesley McMullan (hereinafter, “Executive”), to
be effective as of the Effective Date, as defined in Section 1.

BACKGROUND

WHEREAS, the Bank desires to employ Executive as President and Chief Executive
Officer of the Bank, in accordance with the terms of this Agreement; and

WHEREAS, Executive is willing to serve as President and Chief Executive Officer
of the Bank in accordance with the terms and conditions of this Agreement;

NOW THEREFORE, in consideration of the foregoing and of the mutual covenants and
agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1. Effective Date. This Agreement is effective as of December 16, 2010 (the
“Effective Date”).

2. Employment. Executive is hereby employed on the Effective Date as President
and Chief Executive Officer of the Bank. In such capacity, Executive shall have
such responsibilities generally commensurate with such position as shall be
assigned to him by the Board of Directors of the Bank (the “Board”), which shall
be generally consistent with the responsibilities of similarly situated
executives of comparable banks in similar lines of business, though may include
additional or reasonably different duties that the Board, in its discretion,
deems to be important to the management or health of the Bank. In his capacity
as President and Chief Executive Officer of the Bank, Executive will report
directly to the Board through its designee, who initially shall be the Chairman
of the Board.

3. Employment Period. Unless earlier terminated herein in accordance with
Section 6 hereof, Executive’s employment shall be for a three (3) year term (the
“Employment Period”), beginning on the Effective Date. Beginning on the third
anniversary of the Effective Date and on each subsequent anniversary of the
Effective Date, the Employment Period shall, without further action by Executive
or the Bank, be extended by an additional one-year period; provided, however,
that either party may, by notice to the other given not less than sixty
(60) days prior to the expiration of the then-current term, cause the Employment
Period to cease to extend automatically. Upon such notice, the Employment Period
and this Agreement shall terminate upon the expiration of the then-current term,
including any prior extensions.



--------------------------------------------------------------------------------

4. Extent of Service. During the Employment Period, and excluding any periods of
vacation and sick leave to which Executive is entitled, Executive agrees to
devote his business time, attention, skill and efforts exclusively to the
faithful performance of his duties hereunder; provided, however, that it shall
not be a violation of this Agreement for Executive to (i) devote reasonable
periods of time to charitable and community activities and, with the approval of
the Board, housing mortgage related industry or professional activities, and/or
(ii) manage personal business interests and investments, so long as such
activities do not interfere with the performance of Executive’s duties under
this Agreement. During the Employment Period, Executive agrees to conduct
himself in compliance with the Bank’s Code of Conduct.

5. Compensation and Benefits.

(a) Base Salary. During the Employment Period, the Bank will pay to Executive a
base salary at the Monthly rate of Fifty-Four Thousand, One Hundred and
Sixty-Six Dollars and Sixty-Six ($54,166.66) per month (approximately equivalent
to an annual salary rate of ($650,000.00) (the “Base Salary”), less normal
withholdings, payable in equal installments as are customary under the Bank’s
payroll practices from time to time. The Governance and Compensation Committee
of the Board (the “Committee”) shall review Executive’s Base Salary annually and
in its sole discretion may recommend that the Board approve an increase in
Executive’s Base Salary from year to year. The annual review of Executive’s
salary by Committee, and the evaluation of any recommendation by the Board, will
include a consideration of, among other things, Executive’s own performance and
the Bank’s performance.

(b) Incentive, Savings and Retirement Plans. During the Employment Period,
Executive shall be entitled to participate in all incentive, savings and
retirement plans, practices, policies and programs applicable generally to
senior executive officers of the Bank (“Peer Executives”). Without limiting the
foregoing, during the Employment Period, Executive will be eligible to receive
annual short-term incentive awards under the Bank’s Executive Incentive
Compensation Plan, so long as such a plan is in effect and open to Peer
Executives. Such awards will be issued by the Board, or a committee of the
Board, in its sole discretion and will be based on performance criteria
established from year to year by the Board or a committee of the Board.

(c) Welfare Benefit Plans. During the Employment Period, Executive and
Executive’s eligible dependents shall be eligible for participation in the
welfare benefit plans, practices, policies and programs provided by the Bank
(“Welfare Plans”) to the extent applicable generally to Peer Executives.

(d) Expenses, Fringe Benefits, and Paid Time Off. During the Employment Period,
Executive shall be entitled to expense reimbursement, fringe benefits and paid
time off in accordance with the policies, practices and procedures of the Bank
to the extent applicable generally to Peer Executives.

 

- 2 -



--------------------------------------------------------------------------------

(e) Auto Allowance. During the first three years during Employment Period (and
for each subsequent three-year period during the Employment Period), the Bank
shall pay Executive a monthly automobile allowance in an amount equal to One
Thousand, Five Hundred Dollars ($1,500.00), payable in equal monthly or more
frequent installments as are customary under the Bank’s payroll practices from
time to time. In lieu of this allowance, the Bank may provide Executive the use
of an automobile of equivalent value reasonably acceptable to Executive which is
purchased or leased by the Bank.

6. Termination of Employment.

(a) Death or Disability. Executive’s employment shall terminate automatically
upon Executive’s death during the Employment Period. If the Bank determines in
good faith that the Disability of Executive has occurred during the Employment
Period (pursuant to the definition of Disability set forth below), it may give
to Executive written notice of its intention to terminate Executive’s
employment. In such event, Executive’s employment with the Bank shall terminate
effective on the 30th day after receipt of such written notice by Executive (the
“Disability Effective Date”), provided that, within the 30 days after such
receipt, Executive shall not have returned to full-time performance of
Executive’s duties. For purposes of this Agreement, “Disability” shall mean a
mental or physical disability as determined by the Board in accordance with
standards and procedures similar to those under the Bank’s employee long-term
disability plan, if any. At any time that the Bank does not maintain such a
long-term disability plan, “Disability” shall mean the inability of Executive,
as determined by the Board, to substantially perform the essential functions of
his regular duties and responsibilities due to a medically determinable physical
or mental condition which has lasted (or can reasonably be expected to last) for
180 aggregate days (whether consecutive or not consecutive) in any twelve-month
period.

(b) Termination by the Bank. The Bank may terminate Executive’s employment
during the Employment Period with or without Cause. For purposes of this
Agreement, “Cause” shall mean:

(i) Executive’s failure to perform substantially Executive’s duties with the
Bank (other than any such failure resulting from incapacity due to physical or
mental illness), after a written demand for substantial performance is delivered
to Executive by the Board which specifically identifies the manner in which the
Board believes that Executive has not substantially performed Executive’s
duties; or

(ii) Executive’s engaging in illegal conduct or gross misconduct which is, or is
likely to be, injurious to the Bank, its financial condition, or its reputation;
or

(iii) Executive’s engaging in any activity or conduct that results in a written
request from the Federal Housing Finance Agency or any other regulatory agency
or body requesting that the Bank terminate the employment of the Executive; or

 

- 3 -



--------------------------------------------------------------------------------

(iv) Executive’s commission of, indictment for or conviction of, plea of guilty
or nolo contendere with respect to, or agreement to enter into a pre-trial
diversion or similar program in connection with the prosecution for, a felony of
any type or any crime involving fraud, theft, misappropriation, embezzlement,
dishonesty, breach of trust or money laundering or any form of moral turpitude;
or

(v) (A) The Bank’s receipt of a written notice under 12 U.S.C.
Section 1422b(a)(2) seeking removal or suspension of the Executive, (B) the
issuance of a notice of charges by the Federal Housing Finance Agency against
the Executive or the Bank based upon the actions or activities of the Executive
under 12 U.S.C. 1422b(a)(5), (C) the seeking of or entry of a cease and desist
order by the Federal Housing Finance Agency against the Executive or the Bank
relating to actions of or conduct by the Executive, or (D) the imposition of
civil money penalties by the Federal Housing Finance Agency relating to action
or conduct by the Executive; or

(vi) Executive’s breach of fiduciary duty, dishonesty in the carrying out of his
duties or breach of the covenants set forth in Section 12 of this Agreement; or

(vii) Executive’s failure or refusal to comply with a lawful directive from the
Chairman of the Board or from the Board or its designee; or

(viii) Any other action or failure to act that constitutes a material breach of
this Agreement by Executive excluding for this purpose an isolated,
insubstantial or inadvertent action that is remedied by Executive promptly after
receipt of notice thereof given by the Bank.

The Bank’s continuation of Executive’s employment shall not constitute consent
to, or a waiver of rights with respect to, any circumstance constituting Cause
hereunder.

(c) Termination by Executive. Executive’s employment may be terminated by
Executive for Good Reason or for no reason. For purposes of this Agreement,
“Good Reason” shall mean, without the consent of Executive:

(i) a material diminution in Executive’s Base Salary, excluding for this purpose
an isolated, insubstantial or inadvertent action that is remedied by the Bank
after receipt of notice thereof given by Executive in accordance with this
Section 6(c);

(ii) a material diminution in the Executive’s authority (including a requirement
that the Executive report to a corporate officer or employee instead of
reporting directly to the Board) without Executive’s consent, excluding for this
purpose an isolated, insubstantial or inadvertent action that is remedied by the
Bank after receipt of notice thereof given by Executive in accordance with this
Section 6(c);;

 

- 4 -



--------------------------------------------------------------------------------

(iii) the Bank’s requiring Executive to be based at any office or location that
constitutes a material change in the geographic location at which Executive
provides services; provided that for purposes of this Agreement, any location
outside the metropolitan area surrounding Atlanta, Georgia shall be deemed to be
a material change; or

(v) any other action or failure to act that constitutes a material breach of
this Agreement by the Bank that is not remedied by the Bank after receipt of
notice thereof given by Executive in accordance with this Section 6(c).

Good Reason shall not include Executive’s death or Disability or any action
taken by the Bank to allow this Agreement to expire. A termination by Executive
shall not constitute termination for Good Reason unless Executive shall first
have delivered to the Bank, within 30 days of the occurrence of the first event
giving rise to Good Reason, written notice setting forth with specificity the
occurrence deemed to give rise to a right to terminate for Good Reason, and
there shall have passed a reasonable time (not less than 30 days and not more
than 60 days) within which the Bank may take action to correct, rescind or
otherwise substantially reverse the occurrence supporting termination for Good
Reason as identified by Executive. Executive’s separation for Good Reason must
occur within 120 days following the initial occurrence of an event giving rise
to Good Reason in order to be deemed a termination for Good Reason. In the event
of a separation following such 120-day period, no “Good Reason” shall be deemed
to exist.

(e) Notice of Termination. Any termination of this Agreement by the Bank or by
Executive, other than for death or Disability, shall be communicated by Notice
of Termination to the other party hereto given in accordance with Section 15(f)
of this Agreement. For purposes of this Agreement, a “Notice of Termination”
means a written notice which (i) indicates the specific termination provision in
this Agreement relied upon, including whether such termination is for Cause or
Good Reason, (ii) if such termination is for Cause or Good Reason, sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of Executive’s employment under the provision so indicated, to the
extent applicable, and (iii) specifies the termination date (which, if such
termination is by the Executive, shall not be less than 30 days from receipt of
the Notice). The failure by the Bank or by Executive to set forth in the Notice
of Termination any fact or circumstance which contributes to a showing of Cause
or of Good Reason, as the case may be, shall not waive any right of the party
asserting Cause or Good Reason hereunder or preclude that party from asserting
such fact or circumstance in enforcing the party’s rights hereunder.

(f) Date of Termination. “Date of Termination” means (i) if Executive’s
employment is terminated other than by reason of death or Disability, the date
specified in the Notice of Termination, or (ii) if Executive’s employment is
terminated by reason of death or Disability, the date of death or the Disability
Effective Date, as the case may be.

 

- 5 -



--------------------------------------------------------------------------------

7. Obligations of the Bank upon Termination.

(a) Termination by the Executive for Good Reason, or by the Bank Other Than for
Cause or Disability. If, during the Employment Period and prior to expiration of
this Agreement, the Executive shall resign for Good Reason or the Bank shall
terminate Executive’s employment other than for Cause or Disability then and,
with respect to the payments and benefits described in clause (ii) below, only
if Executive executes a separation agreement including a general release of
claims in a form acceptable to the Bank (the “Release”), subject to
Section 14(d) then:

(i) the Bank shall pay to Executive in a single lump sum cash payment within 30
days after the Date of Termination, Executive’s Base Salary through the Date of
Termination to the extent not theretofore paid (the “Accrued Obligations”); and

(ii) the Bank shall pay to Executive a severance payment (the “Severance
Payment”) equal to the aggregate of (A) one (1) year of Executive’s Base Salary
in effect as of the Date of Termination, which amount shall be paid to Executive
in a single lump sum cash payment within 30 days after the Date that Executive
executes and delivers to the Bank the Release, and (B) an amount equal to the
amount which would have been payable pursuant to Executive’s short-term
incentive award for the year in which the Date of Termination occurs, determined
with respect to the actual performance against the performance criteria relating
to such award (the “Bonus Payment”), which amount shall be paid on the same the
date on which amounts relating to short-term incentive awards for such year are
paid to Peer Executives, but not later than the fifteenth day of the third month
following the year in which the Date of Termination occurs; and

(iii) to the extent not theretofore paid or provided, the Bank shall timely pay
or provide to Executive any other amounts or benefits required to be paid or
provided or which Executive is eligible to receive under any plan, program,
policy or practice or contract or agreement of the Bank, subject to the terms
and conditions thereof (such other amounts and benefits shall be hereinafter
referred to as the “Other Benefits”).

(b) Death. If Executive’s employment is terminated by reason of Executive’s
death during the Employment Period, this Agreement shall terminate without
further obligations to Executive’s legal representatives under this Agreement,
other than for payment of Accrued Obligations and the timely payment or
provision of Other Benefits. Accrued Obligations shall be paid to Executive’s
estate or beneficiary, as applicable, in a lump sum in cash within 30 days of
the Date of Termination. With respect to the provision of Other Benefits, the
term “Other Benefits” as used in this Section 7(b) shall include, without
limitation, benefits under such plans, programs, practices and policies relating
to death benefits, if any, as are applicable to Executive on the date of his
death.

 

- 6 -



--------------------------------------------------------------------------------

(c) Disability. If Executive’s employment is terminated by reason of Executive’s
Disability during the Employment Period, this Agreement shall terminate without
further obligations to Executive, other than for payment of Accrued Obligations
and the timely payment or provision of Other Benefits. Accrued Obligations shall
be paid to Executive in a lump sum in cash within 30 days of the Date of
Termination. With respect to the provision of Other Benefits, the term “Other
Benefits” as used in this Section 7(c) shall include, without limitation,
disability and other benefits under such plans, programs, practices and policies
relating to disability for which Executive may qualify, if any, as are
applicable to Executive and his family on the Date of Termination.

(d) Cause or Resignation other than for Good Reason. If Executive’s employment
is terminated by the Bank for Cause during the Employment Period, or by
Executive other than for Good Reason, this Agreement shall terminate without
further obligations to Executive, other than for payment of Accrued Obligations
and the timely payment or provision of Other Benefits. Accrued Obligations shall
be paid to Executive in a lump sum in cash within 30 days of the Date of
Termination.

(e) Expiration. Neither expiration of this Agreement nor any decision or notice
of intent to allow the Agreement to expire shall constitute “Good Reason” or
termination other than for Cause or shall be deemed to entitle Executive to any
payments or benefits pursuant to this Agreement.

8. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or limit
Executive’s continuing or future participation in any plan, program, policy or
practice provided by the Bank and for which Executive may qualify, nor, subject
to Section 15(d), shall anything herein limit or otherwise affect such rights as
Executive may have under any contract or agreement with the Bank. Amounts which
are vested benefits or which Executive is otherwise entitled to receive under
any plan, policy, practice or program of or any contract or agreement with the
Bank at or subsequent to the Date of Termination shall be payable in accordance
with such plan, policy, practice or program or contract or agreement except as
explicitly modified by this Agreement.

9. Limitation of Benefits.

(a) Notwithstanding anything in this Agreement to the contrary, in the event it
shall be determined that any benefit, payment or distribution by the Bank to or
for the benefit of Executive (whether payable or distributable pursuant to the
terms of this Agreement or otherwise) (such benefits, payments or distributions
are hereinafter referred to as “Payments”) would, if paid, be subject to the
excise tax (the “Excise Tax”) imposed by Section 4999 of the Internal Revenue
Code of 1986, as amended (the “Code”), then the aggregate present value of the
Payments shall be reduced (but not below zero) to an amount expressed in present
value that maximizes the aggregate present value of the Payments without causing
the Payments or any part thereof to be subject to the Excise Tax and therefore
nondeductible by the Bank because of Section 280G of the Code (the “Reduced
Amount”). For purposes of this Section 9, present value shall be determined in

 

- 7 -



--------------------------------------------------------------------------------

accordance with Section 280G(d)(4) of the Code. The reduction of the Payments
due hereunder, if applicable, shall be made in such a manner as to maximize the
economic present value of all Payments actually made to Employee, determined by
the Accounting Firm (as defined in Section 9(b) below) as of the date of the
applicable change in control using the discount rate required by
Section 280G(d)(4) of the Code.

(b) All determinations required to be made under this Section 9, including
whether an Excise Tax would otherwise be imposed, whether the Payments shall be
reduced, the amount of the Reduced Amount, and the assumptions to be utilized in
arriving at such determinations, shall be made by an independent certified
public accounting firm selected by the Bank and reasonably acceptable to
Executive (the “Accounting Firm”) which shall provide detailed supporting
calculations both to the Bank and Executive promptly after the receipt of notice
that a Payment is due to be made. All fees and expenses of the Accounting Firm
shall be borne solely by the Bank. Any determination by the Accounting Firm
shall be binding upon the Bank and Executive. As a result of the uncertainty in
the application of Section 4999 of the Code at the time of the initial
determination by the Accounting Firm hereunder, it is possible that Payments
hereunder will have been unnecessarily limited by this Section 9
(“Underpayment”), consistent with the calculations required to be made
hereunder. The Accounting Firm shall determine the amount of the Underpayment
that has occurred and any such Underpayment shall be promptly paid by the Bank
to or for the benefit of Executive together with interest at the applicable
Federal rate provided for in Section 7872(f)(2) of the Code, but no later than
March 15 of the year after the year in which the Underpayment is determined to
exist, which is when the legally binding right to such Underpayment arises.

10. Costs of Enforcement. Subject to Section 9(b), each party hereto shall pay
its own costs and expenses incurred in enforcing or establishing its rights
hereunder, including, without limitation, attorneys’ fees, whether suit be
brought or not, and whether or not incurred in trial, bankruptcy or appellate
proceedings.

11. Representations and Warranties. Executive hereby represents and warrants to
the Bank that Executive is not a party to, or otherwise subject to, any covenant
not to compete with any person or entity, and Executive’s execution of this
Agreement and performance of his obligations hereunder will not violate the
terms or conditions of any contract or obligation, written or oral, between
Executive and any other person or entity.

12. Restrictions on Conduct of Executive.

(a) No Solicitation. During the Employment Period and for a period of twelve
(12) months after termination of employment, Executive shall not, directly

(i) Solicit any customers of the Bank or the Bank’s affiliates for purposes of
selling any products or services competitive with those of the Bank or its
affiliates and with whom Executive had Material Contact in the twelve
(12) months

 

- 8 -



--------------------------------------------------------------------------------

preceding termination of employment. For purposes of this Agreement, Executive
had “Material Contact” with a customer if (a) Executive had business dealings
with the customer on the Bank’s behalf, or (b) Executive was responsible for
supervising or coordinating the dealings between the customer and the Bank; or

(ii) Solicit for employment, offer, or cause to be offered, employment, either
on a full time, part-time or consulting basis, to any person who was employed by
the Bank or its affiliates on the Date of Termination and with whom Executive
had contact during the course of his employment by the Bank, unless Executive
shall have received the prior written consent of the Bank to offer employment
specifically to that person.

Executive understands and agrees that the non-solicitation agreement contained
in this Section 12 is reasonable and necessary to protect the legitimate
interests of the Bank and its confidential information and trade secrets from
unfair exploitation.

(b) Confidentiality.

(i) Trade Secrets. “Trade Secrets” refers to information, without regard to
form, that fits within the definition of “trade secrets” in the Georgia Trade
Secrets Act. Trade Secrets include, but are not limited to, concepts, ideas,
customer lists, business lists, business and strategic plans, financial data,
accounting procedures, secondary marketing and hedging models, trade secrets,
and computer programs and plans. This definition shall not limit any definition
of “trade secrets” or any equivalent term under the applicable state, local, or
federal law.

(ii) Confidential Information. “Confidential Information” refers to business
information or data of the Bank that, although not a Trade Secret, is not
generally known to the public and that the Bank desires and makes reasonable
efforts to keep confidential. Confidential Information includes, but is not
limited to, concepts, ideas, customer lists, business lists, business and
strategic plans, financial data, accounting procedures, models, trade secrets,
computer programs and plans, information related to officers, directors,
employees and agents, operations materials and memoranda, personnel records and
information, pricing and financial information related to the Bank, its members,
and suppliers, and any information marked “Confidential” by the Bank, and other
proprietary information that does not rise to the level of a Trade Secret.
Confidential Information does not include data or information that (i) the Bank
has voluntarily disclosed to the public, (ii) third parties have independently
developed and disclosed to the public, or (iii) otherwise enters the public
domain through lawful means. This definition shall not limit any definition of
“confidential information” or any equivalent term under any applicable state,
local or federal law.

(iii) Non-Disclosure. Executive hereby acknowledges and agrees that the Bank and
its affiliates have developed and own valuable information described above as
Trade Secrets and Confidential Information. Executive acknowledges and agrees
that all such Trade Secrets and Confidential Information are valuable assets of
the Bank, and

 

- 9 -



--------------------------------------------------------------------------------

if developed by Executive, are developed by Executive in the course of
Executive’s employment with the Bank, and are the sole property of the Bank.
Executive agrees that Executive will not use for his own benefit or the benefit
of anyone other than the Bank and will not divulge or otherwise disclose to any
third party, directly or indirectly, any Confidential Information or Trade
Secrets, except to the extent such use or disclosure is (i) required by
applicable law or in response to a lawful inquiry from a governmental or
regulatory authority, (ii) lawfully obtainable from other sources, or
(iii) authorized by the Bank. The parties acknowledge and agree that this
Agreement is not intended to, and does not, alter either the Bank’s rights or
Executive’s obligations under any state or federal statutory or common law
regarding trade secrets or unfair trade practices.

(c) Enforcement of Restrictive Covenants.

(i) Rights and Remedies Upon Breach. In the event Executive breaches, or
threatens to commit a breach of, any of the provisions of the covenants
contained in this Section 12 (the “Restrictive Covenants”), the Bank shall have
the following rights and remedies, which shall be independent of any others and
severally enforceable, and shall be in addition to, and not in lieu of, any
other rights and remedies available to the Bank at law or in equity:

(A) the right and remedy to enjoin, preliminarily and permanently, Executive
from violating or threatening to violate the Restrictive Covenants and to have
the Restrictive Covenants specifically enforced by any court of competent
jurisdiction, it being agreed that any breach or threatened breach of the
Restrictive Covenants would cause irreparable injury to the Bank and that money
damages would not provide an adequate remedy to the Bank; and

(B) the right and remedy to require Executive to account for and pay over to the
Bank all compensation, profits, monies, accruals, increments or other benefits
derived or received by Executive as the result of any transactions constituting
a breach of the Restrictive Covenants.

(ii) Severability of Covenants. Executive acknowledges and agrees that the
Restrictive Covenants are reasonable and valid in time and scope and in all
other respects. The covenants set forth in this Agreement shall be considered
and construed as separate and independent covenants. Should any part or
provision of any covenant be held invalid, void or unenforceable in any court of
competent jurisdiction, such invalidity, voidness or unenforceability shall not
render invalid, void or unenforceable any other part or provision of this
Agreement. If any portion of the foregoing provisions is found to be invalid or
unenforceable by a court of competent jurisdiction because its duration, the
territory, the definition of activities or the definition of information covered
is considered to be invalid or unreasonable in scope, the invalid or
unreasonable term shall be redefined, or a new enforceable term provided, such
that the intent of the Bank and Executive in agreeing to the provisions of this
Agreement will not be impaired and the provision in question shall be
enforceable to the fullest extent of the applicable laws.

 

- 10 -



--------------------------------------------------------------------------------

13. Assignment and Successors.

(a) This Agreement is personal to the Executive and without the prior written
consent of the Bank shall not be assignable by the Executive otherwise than by
will or the laws of descent and distribution. This Agreement shall inure to the
benefit of and be enforceable by the Executive’s legal representatives.

(b) This Agreement shall inure to the benefit of and be binding upon the Bank
and its successors and assigns.

(c) The Bank will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Bank to assume expressly and agree to perform this
Agreement in the same manner and to the same extent that the Bank would be
required to perform it if no such succession had taken place. As used in this
Agreement, “Bank” shall mean the Bank as hereinbefore defined and any successor
to its business and/or assets as aforesaid which assumes and agrees to perform
this Agreement by operation of law, or otherwise.

14. Code Section 409A.

(a) General. This Agreement shall be interpreted and administered in a manner so
that any amount or benefit payable hereunder shall be paid or provided in a
manner that is either exempt from or compliant with the requirements
Section 409A of the Code and applicable Internal Revenue Service guidance and
Treasury Regulations issued thereunder (and any applicable transition relief
under Section 409A of the Code). Nevertheless, the tax treatment of the benefits
provided under the Agreement is not warranted or guaranteed. Neither the Bank
nor its directors, officers, employees or advisers shall be held liable for any
taxes, interest, penalties or other monetary amounts owed by Executive as a
result of the application of Section 409A of the Code.

(b) Definitional Restrictions. Notwithstanding anything in this Agreement to the
contrary, to the extent that any amount or benefit that would constitute
non-exempt “deferred compensation” for purposes of Section 409A of the Code
(“Non-Exempt Deferred Compensation”) would otherwise be payable or distributable
hereunder, or a different form of payment of such Non-Exempt Deferred
Compensation would be effected, by reason of the Executive’s Disability or
termination of employment, such Non-Exempt Deferred Compensation will not be
payable or distributable to the Executive, and/or such different form of payment
will not be effected, by reason of such circumstance unless the circumstances
giving rise to such Disability or termination of employment, as the case may be,
meet any description or definition of “disability” or “separation from service,”
as the case may be, in Section 409A of the Code and applicable regulations
(without giving effect to any elective provisions that may be available under
such definition). This provision does not prohibit the vesting of any Non-Exempt
Deferred Compensation upon Disability or termination of employment, however

 

- 11 -



--------------------------------------------------------------------------------

defined. If this provision prevents the payment or distribution of any
Non-Exempt Deferred Compensation, such payment or distribution shall be made on
the date, if any, on which an event occurs that constitutes a
Section 409A-compliant “disability” or “separation from service,” as the case
may be, or such later date as may be required by subsection (c) below. If this
provision prevents the application of a different form of payment of any amount
or benefit, such payment shall be made in the same form as would have applied
absent such designated event or circumstance.

(c) Treatment of Installment Payments. Each payment of termination benefits
under Section 7 of this Agreement, including, without limitation, each payment
or reimbursement of premiums for continued health insurance coverage under
Section 7(a)(iii), shall be considered a separate payment, as described in
Treas. Reg. Section 1.409A-2(b)(2), for purposes of Section 409A of the Code.

(d) Timing of Release of Claims. Whenever in this Agreement a payment or benefit
is conditioned on Executive’s execution and non-revocation of a release of
claims, such release must be executed and all revocation periods shall have
expired within 60 days after the Date of Termination, failing which such payment
or benefit shall be forfeited. The Company may elect to commence payment or
provision of the benefit at any time during such sixty (60)-day period;
provided, however, that if such sixty (60)-day period begins in one taxable year
and ends in the following taxable year, then the Company shall commence payment
in the second taxable year. If such payment or benefit is exempt from
Section 409A of the Code, the Company may elect to make or commence payment at
any time during such sixty (60)-day period.

(e) Timing of Reimbursements and In-kind Benefits. If Executive is entitled to
be paid or reimbursed for any taxable expenses under Sections 5(d), 5(e), or
7(a)(iii), and such payments or reimbursements are includible in Executive’s
federal gross taxable income, the amount of such expenses reimbursable in any
one calendar year shall not affect the amount reimbursable in any other calendar
year, and the reimbursement of an eligible expense must be made no later than
December 31 of the year after the year in which the expense was incurred. No
right of Executive to reimbursement of expenses under Sections 5(d), 5(e), or
7(a)(iii) shall be subject to liquidation or exchange for another benefit.

15. Miscellaneous.

(a) Waiver. Failure of either party to insist, in one or more instances, on
performance by the other in strict accordance with the terms and conditions of
this Agreement shall not be deemed a waiver or relinquishment of any right
granted in this Agreement or of the future performance of any such term or
condition or of any other term or condition of this Agreement, unless such
waiver is contained in a writing signed by the party making the waiver.

 

- 12 -



--------------------------------------------------------------------------------

(b) Severability. If any provision or covenant, or any part thereof, of this
Agreement should be held by any court to be invalid, illegal or unenforceable,
either in whole or in part, such invalidity, illegality or unenforceability
shall not affect the validity, legality or enforceability of the remaining
provisions or covenants, or any part thereof, of this Agreement, all of which
shall remain in full force and effect.

(c) Other Agents. Nothing in this Agreement is to be interpreted as limiting the
Bank from employing other personnel on such terms and conditions as may be
satisfactory to it.

(d) Entire Agreement. Except as provided herein, this Agreement contains the
entire agreement between the Bank and Executive with respect to the subject
matter hereof and, from and after the Effective Date, this Agreement shall
supersede any other agreement between the parties with respect to the subject
matter hereof, including without limitation, any written or oral discussions,
term sheets, or agreements prior to the Effective Date.

(e) Governing Law. Except to the extent preempted by federal law, and without
regard to conflict of laws principles, the laws of the State of Georgia shall
govern this Agreement in all respects, whether as to its validity, construction,
capacity, performance or otherwise.

(f) Notices. All notices, requests, demands and other communications required or
permitted hereunder shall be in writing and shall be deemed to have been duly
given if delivered or three days after mailing if mailed, first class, certified
mail, postage prepaid:

 

To Bank:

      Chairman    Federal Home Loan Bank of Atlanta    1475 Peachtree Street   
Atlanta, Georgia 30309

To Executive:

   W. Wesley McMullan    President/CEO    Federal Home Loan Bank of Atlanta   
405 South Way Court    Salem, South Carolina 29676

Any party may change the address to which notices, requests, demands and other
communications shall be delivered or mailed by giving notice thereof to the
other party in the same manner provided herein.

 

- 13 -



--------------------------------------------------------------------------------

(g) Amendments and Modifications. This Agreement may be amended or modified only
by a writing signed by both parties hereto, which makes specific reference to
this Agreement.

(h) Construction. Each party and his or its counsel have reviewed this Agreement
and have been provided the opportunity to revise this Agreement and accordingly,
the normal rule of construction to the effect that any ambiguities are to be
resolved against the drafting party shall not be employed in the interpretation
of this Agreement. Instead, the language of all parts of this Agreement shall be
construed as a whole, and according to its fair meaning, and not strictly for or
against either party.

(i) Regulatory Authority. Notwithstanding any other provision of this Agreement,
the Bank and the Executive each acknowledge and agree that payments to be made
by the Bank that are contingent on, or by their terms are payable on or after,
the termination of the Executive’s employment or affiliation with the Bank, may
be limited or precluded by the Federal Housing Finance Agency under authorities
granted it under applicable law and the Bank may comply with such limitation or
preclusion without breaching this Agreement or incurring any other liability to
Executive.

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Employment Agreement as of the date first above written.

 

FEDERAL HOME LOAN BANK OF ATLANTA

By:

 

    /s/ Scott C. Harvard

Name:       Scott C. Harvard Title:       Chairman of the Board of Directors
EXECUTIVE:

    /s/ W. Wesley McMullan

Name:   W. Wesley McMullan

 

- 14 -